JUSTICE HEIPLE, dissenting: In the instant case, the plaintiff’s malpractice action was dismissed because it was barred by the four-year statute of limitations. The majority seeks to impose attorney fees and costs on the plaintiff by relying on the 1986 revisions to section 2 — 611 (Ill. Rev. Stat. 1987, ch. 110, par. 2 — 611). I cannot agree with the majority’s interpretation of section 2 — 611. The plaintiff’s failure to meet the statute of limitations does not warrant the imposition of sanctions. Section 2 — 611, as amended in 1986, provides in pertinent part: “The signature of an attorney or party constitutes a certificate by him that he has read the pleading, motion or other paper, that to the best of his knowledge, information, and belief formed after reasonable inquiry it is well grounded in fact and is warranted by existing law or a good faith argument for the extension, modification, or reversal of existing law, and that it is not interposed for any improper purpose, such as to harass or to cause unnecessary delay or needless increase in the cost of litigation.” (Emphasis added.) Ill. Rev. Stat. 1987, ch. 110, par. 2 — 611. Initially, it is important to point out that Illinois follows the common law rule that statutes which are penal in nature must be strictly construed. (Ritter v. Ritter (1943), 381 Ill. 549, 552-53, 46 N.E.2d 41.) Thus, a strict reading of section 2 — 611 awards sanctions when the movant demonstrates that a party has pleaded untrue or groundless statements without reasonable cause. Section 2 — 611 pertains to pleadings and not to affirmative defenses like the statute of limitations in the present case. It is well settled that the statute of limitations is not at issue until it is raised by the defendant in either an answer or motion to dismiss. (Cutsinger v. Cullinan (1979), 72 Ill. App. 3d 527, 391 N.E.2d 177.) Correspondingly, the plaintiff is not required to allege or plead facts which demonstrate the action was brought within the prescribed time. (Cutsinger, 72 Ill. App. 3d at 531.) Hence, the plaintiff in the case at hand had the right to sue whether or not the statute of .limitations had expired. It was up to the defendant to raise the statute of limitations as an affirmative defense. It is true, as the majority points out, that section 2 — 611 was extensively revised in 1986. Neither the language of the revisions nor sound policy, however, dictates that sanctions should be imposed in the instant case. Section 2 — 611 sanctions should only be authorized when a party abuses the process or makes untrue statements in his pleadings. The plaintiff in the case at bar has done neither. Accordingly, I dissent.